HEAD, J.
There was evidence corroborative of the testimony of McGaskill tending to connect the defendant with the commission of the offense charged. The objection to McGaskilPs testimony was, therefore, properly overruled, and the second charge requested by defendant properly refused.
. The statement of the Solicitor to which exception was taken, if not within the bounds of permissible argument, with the explanation the court gave the jury in reference to it, could have done the defendant no injury.
The first charge requested by' the defendant calls the attention of the jury to the facts favorable to him, and ignores others of an inculpatory nature, rendering the instruction objectionable under numerous decisions of this court.
The third charge is in its nature argumentative. Courts are required to instruct the jury only in the principles of law governing a case, and cannot be required to declare to the jury that there is no evidence of a particular fact. We hold there is no error in refusing a charge in that form.
Affirmed.